 

Exhibit 10.19

 

[image_001.jpg] 

 

June 16, 2017

 

Margaret K. Cassidy

Travelport Legal

Atlanta, GA

 

Dear Peg:

 

I am pleased to confirm our discussions regarding your promotion to Executive
Vice President and General Counsel, reporting to me. The effective date of this
promotion is July 1, 2017, subject to your execution and return of this letter
agreement. This position is based in our Atlanta, Georgia offices.

 

Base Salary and Band

 

Effective with this promotion, your new base salary will be $350,000 annually,
with a bi-weekly pay rate of $13,461.54 based on the Company’s current payroll
practices. Your band will be B101.

 

Bonus Plan

 

You continue to be eligible to participate in the Travelport ProsperUs bonus
plan (the “Plan”) that, effective with this promotion, will provide for a target
payment of 100% of your eligible earnings based on achievement of Company
financial and strategic objectives and individual performance, and subject to
the terms of the Plan. In order to be eligible for payment under the Plan, you
must be employed at time of payment, meet the individual performance criteria
and the other eligibility requirements of the Plan. Bonus payment is at the
discretion of the Company and subject to the approval of the Travelport
Worldwide Limited Board of Directors (the “Board”).

 

Long-Term Incentive Program

 

In connection with your acceptance of this new role, the Board has approved a
long-term incentive award to you with a grant date value of $350,000.00, in a
mix of 25% in restricted share units (“RSUs”) that will vest annually in four
equal installments and 75% in performance share units (“PSUs”) that will be
eligible to cliff vest in three years based on Travelport’s achievement of
metrics established by the Board that will be communicated to you. Vesting is
contingent upon your continued employment with the Company and the other
conditions to be contained in the award agreement. The details of the award,
which will also be subject to your execution of an award agreement and related
documents, will be communicated to you in due course following your acceptance
of this offer.

 



 

 

Margaret K. Cassidy

Letter Agreement

June 16, 2017

 

Enhanced Severance

 

In the event both that (1) your employment is terminated by the Company other
than for Cause (as defined herein) or you resign your employment as the result
of a Constructive Termination (as defined herein) at any time following the
effective date of this letter and (2) you execute (and do not revoke) a
separation and general release agreement (waiving all legal claims against the
Company) that includes a restrictive covenant agreement pertaining to
non-competition and non-solicitation of customers and employees for a period of
twelve (12) months following your termination of employment, the specific terms
of which will be provided to you by the Company in its standard form (modified
to reflect your agreements with the Company at the time of such separation,
including without limitation this letter agreement and the documents referenced
herein, including without limitation the Award Agreements (as defined below),as
applicable), you will be eligible to receive the following benefits:

 

·payment of your base annual salary in effect at the time of termination for
twelve (12) months, to be paid in a manner that is the same as the severance
payment terms set forth in the Travelport Severance Pay Plan for US Employees
(as amended and/or restated from time to time) or any successor plan in effect
at the time of termination (the “Severance Plan”), subject to your compliance
with any post-employment obligations to the Company;

 

·pro-rata bonus (based on the period of time you worked during the year of
termination) at target, based on your base annual salary and target bonus in
effect as of the date of termination, to be paid in a lump sum no later than
sixty (60) days after your last day of employment, unless payment is required to
be delayed by Section 409A (as defined below);

 

·continuation of your health plan coverage through the end of the month in which
your last date of employment occurs. Thereafter, you will be eligible to
continue health plan coverage pursuant to the terms of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). If you elect to continue health plan
coverage pursuant to COBRA, the Company will subsidize your COBRA payments for
the first twelve (12) months so that you will pay the same monthly premiums as
active executive vice presidents for the same coverage; provided, however, that
if you are eligible for another group health plan coverage prior to the end of
this period, the Company shall not be responsible for any further payments;
provided, further, however, that the Company may, in its sole discretion,
provide you with a lump sum payment in lieu of providing a COBRA subsidy.
Thereafter, you will be responsible for the full payment of any COBRA premiums
through the remainder of your eligibility;

 

·for the first twelve (12) months following the termination of your employment,
the Company will subsidize your group life insurance benefit provided by the
Company so that you will pay the same monthly premiums as active executive vice
presidents for the same coverage; and

 

·outplacement benefits pursuant to Company policy.

 

The above benefits are in lieu of any severance or separation benefits under any
and all other severance plans, policies and agreements of the Company (including
without limitation the Severance Plan); provided, however, if you are eligible
for severance pay or equivalent pay or benefits under a Company severance plan
(including without limitation the Severance Plan) that, in the total and sole
discretion of the Company, are greater than those provided above, you will be
eligible to receive the greater benefits under such plan pursuant to the terms
of the plan.

 

In the event that your employment is terminated due to death or Disability (as
defined in the Travelport Worldwide Limited Amended and Restated 2014 Omnibus
Incentive Plan, as amended and/or restated from time to time), the Company will
provide you with (i) a lump sum payment equivalent to your target bonus for the
year of termination, pro-rated based on the number of days you were employed by
the Company during the year of termination; and (ii) the COBRA and group life
insurance benefits set forth in the third and fourth bullets above.

 



 

 

Margaret K. Cassidy

Letter Agreement

June 16, 2017

 

For purposes of this letter agreement, “Cause” shall mean (A) your failure
substantially to perform your duties to the Company (other than as a result of
total or partial incapacity due to disability) for a period of 10 days following
receipt of written notice from any Company by you of such failure; provided that
it is understood that this clause (A) shall not apply if a Company terminates
your employment because of dissatisfaction with actions taken by you in the good
faith performance of your duties to the Company; (B) theft or embezzlement of
property of the Company or dishonesty in the performance of your duties to the
Company, other than de minimis conduct that would not typically result in
sanction by an employer of an executive in similar circumstances; (C) conviction
which is not subject to routine appeals of right or a plea of “no contest” for
(x) a felony under the laws of the United States or any state thereof or (y) a
crime involving moral turpitude for which the potential penalty includes
imprisonment of at least one year; (D) your willful malfeasance or willful
misconduct in connection with your duties or any act or omission that is
materially injurious to the financial condition or business reputation of the
Company; or (E) your breach of the provisions of any non-competition,
non-solicitation, confidentiality or other restrictive covenant agreements with
the Company.

 

For purposes of this letter agreement, “Constructive Termination” shall mean:
(1) the Company removes you from the position of Executive Vice President and
General Counsel; (2) the Company reduces your base annual salary or target bonus
(other than as a result of a broad-based reduction in employee compensation
which impacts all other executive vice presidents in the United States); (3) the
failure of the Company to pay compensation or benefits to you when due, in each
case which is not cured within 30 days following the Company’s receipt of
written notice from you describing such event; (4) the failure of the Company to
obtain the assumption in writing of its obligation to perform the obligations of
this letter by any successor; and/or (5) the Company’s elimination or
discontinuation of your job or position, if you are not offered a comparable
position within Travelport (such comparability analysis shall include the
following as compared with your then-current position: (a) the location of the
position offered; (b) the total compensation of the position offered including
base pay, variable pay and other benefits; and (c) the primary duties and
responsibilities of the position offered (as reasonably determined by the
Company)); provided, however, that you must provide the Company with written
notice, through the Executive Vice President in charge of Human Resources or the
equivalent position, citing the specific provision(s) of this letter and
event(s) that you believe constitute a Constructive Termination event within
thirty (30) days you discover such event(s) and provided further that Company
has not remedied such event(s) within thirty (30) days after receipt of your
written notice (the “Cure Period”); and furthermore, a Constructive Termination
shall cease to exist for purposes of this letter agreement for an event on the
20th day following expiration of the Cure Period, unless you actually terminated
your employment prior to such date.

 

Tax and Withholding Matters

 

All amounts discussed herein are subject to applicable taxes and withholdings.
This agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code (“Section 409A”) and regulations promulgated
thereunder. To the extent that any provision in this agreement is ambiguous as
to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments under this agreement shall not incur a tax under
Section 409A. Notwithstanding anything contained in this agreement to the
contrary, if necessary to comply with the restriction in Section 409A(a)(2)(B)
of the Code concerning payments to “specified employees”, any payment on account
of your separation from service that would otherwise be due hereunder within six
months after such separation shall nonetheless be delayed until the first
business day of the seventh month following your separation from service. In
addition, notwithstanding anything contained herein to the contrary, you shall
not be considered to have terminated employment with the Company for purposes of
causing any amount due under this agreement to be made unless you would be
considered to have incurred a “termination of employment” from the Company and
its affiliates within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).
Finally, for purposes of this agreement, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A of the Code.

 

At-Will Employment; Entire Agreement; Prior Agreements

 

Per Travelport standard policy, this letter agreement is not intended nor should
it be considered as an employment contract for a definite or indefinite period
of time. Employment with Travelport is at will, and either you or the Company
may terminate employment at any time for any lawful reason, with or without
cause and with or without advance notice.

 



 

 

Margaret K. Cassidy

Letter Agreement

June 16, 2017

 

Except as expressly set forth herein, by signing this letter agreement, you
acknowledge that this agreement sets forth the entire agreement between you and
the Company regarding the matters herein, and fully supersedes any prior
agreements or understandings, whether written or oral, including without
limitation the August 14, 2015 Confidential Letter Agreement and any and all
prior agreements, written or oral, between you and the Company relating to the
subject matter herein, all of which are null and void upon your execution of
this agreement; provided, however that (a) nothing in this letter agreement
supersedes or amends any benefits you may have under the Galileo & Worldspan
U.S. Legacy Pension Plan, the Galileo & Worldspan U.S. Legacy Restoration Plan
or any retirement or deferred compensation plan under the Employee Retirement
Income Security Act of 1974, as amended (collectively, “ERISA”), which remains
subject to the applicable plan document and other definitive documentation
regarding such benefits; (b) nothing in this letter agreement supersedes or
amends any long-term incentive plan Management Equity Award Agreements between
you and Travelport Worldwide Limited (collectively, the “Award Agreements”),
which remain subject to the definitive documentation regarding such grants; and
(c) nothing in this letter agreement amends or supersedes the non-competition,
non-solicitation, confidentiality, intellectual property and/or other
restrictive covenant agreements you have with the Company. You acknowledge and
agree that all agreements that are binding on the Company and you shall be
reduced to writing and signed by a duly-authorized director or officer of the
Company and you.

 

Other Agreements

 

You represent and affirm that you do not have any non-competition,
non-solicitation, restrictive covenant or other similar agreement or contract
that will or may restrict or limit in any way your ability to perform the duties
of the position you have been offered with the Company, and that the Company’s
offer of employment is contingent upon this representation by you.

 

Other Matters

 

By signing this letter, you agree to comply with the Travelport Code of Business
Conduct & Ethics (the “Code”) and any Code Guidance, including without
limitation any Code Guidance related to information security and/or customer
data.

 

Your signature below will indicate your understanding and acceptance of these
terms. If there is anything further I can do to assist you, please do not
hesitate to contact me or Rose Thomson, Travelport’s Chief Human Resources
Officer.

 

Very truly yours,

 

/s/ Gordon Wilson

 

Gordon Wilson

President and CEO

Travelport, LP (collectively with its affiliates, the “Company”)

By Travelport Holdings, LLC, as General Partner

 

 

Understood and Agreed:

 



/s/ Margaret K. Cassidy   16 June 2017   Margaret K. Cassidy   Date  

 



 

 

